Citation Nr: 0946519	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  91-11 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether injuries sustained in a February 24, 1980, automobile 
accident were the result of willful misconduct.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, and brother-in-law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to December 
1982.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1994 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  After remanding the issue in 
February 1996, October 1996 and February 2004, the Board held 
in a December 2006 decision that the injuries the Veteran 
sustained in a February 24, 1980, automobile accident were 
the result of willful misconduct.  

The appellant appealed the Board's December 2006 decision to 
the Court of Appeals for Veterans Claims (Court).  The 
parties submitted a Joint Motion to Remand the Decision of 
the Board of Veterans' Appeals (Joint Motion) in February 
2008.  By order dated in February 2008, the Court granted the 
Joint Motion and remanded the matter for compliance with its 
instructions.  

In a letter issued on October 14, 2009, the Board advised the 
Veteran and his representative that they had 90 days within 
which to submit any additional evidence or argument in this 
appeal.  In a letter dated October 16, 2009, the Veteran's 
representative advised the Board that the appellant had no 
new evidence to submit at that time.  However, it was 
requested that the case be held for the remainder of the 90-
day response period as additional materials might be 
submitted.  The letter also attempted to waive the Veteran's 
right to RO consideration of any additional evidence.  As the 
Board's remand below does not constitute final appellate 
adjudication of the issue on appeal, and the appellant's 
representative has not specified any additional evidence for 
submission, but rather indicated the appellant had no 
additional evidence to submit, the Board finds that the 
appellant is not prejudiced by the Board's action at this 
time.  In this regard, the Board notes that the appellant and 
his representative retain the right to submit additional 
evidence and argument relative to the appeal during the 
pendency of completion of the action requested below, and 
prior to any subsequent appellate review by the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The February 2008 Joint Motion observes that the February 
1996 Board remand instructed the RO to obtain copies of 
police reports associated with the Veteran's automobile 
accidents in February and December 1980.  The Board 
specifically directed the RO to contact the Provost Marshal's 
Office at Fort Gordon, Georgia, for records of both 
accidents.  Any reports obtained were to be associated with 
the Veteran's claims file, as were failures to respond or 
negative replies.  

The Joint Motion observes that the claims file contains no 
evidence that the RO requested the specified records from the 
Provost Marshal's Office at Fort Gordon.  Remand was 
therefore required to ensure compliance with the Board's 
February 1996 remand instructions to obtain the specified 
records from the Provost Marshal's Office.  The Joint Motion 
cited Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, the RO should obtain 
from the Provost Marshal's Office at 
Fort Gordon, Georgia, copies of the 
police reports associated with the 
Veteran's automobile accidents in 
February and December 1980.  Any 
reports obtained as a result of this 
effort should be associated with the 
claims folder.  A failure to respond or 
negative reply must be noted in writing 
and also associated with the claims 
folder.

2.  Then, readjudicate the issue of 
whether injuries sustained in a 
February 24, 1980, automobile accident 
were the result of willful misconduct.  
If any benefit sought on appeal remains 
denied, provide the Veteran with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


